DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021 is being considered by the examiner.

Claim Objections

Claim 3-5 are objected to because of the following informalities:  
Claim 3,  line 3 recites "a content rate" should be changed to "a content", 
Claim 4,  line 3 recites "a content rate" should be changed to "a content", i.e. the word "rate" should be deleted.
Claim 5,  line 3 recites "a content rate" should be changed to "a content", i.e. the word "rate" should be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "quenching water" in line 22.  There is insufficient antecedent basis for this limitation in the claim because applicant recites a water tank but does not positively recite that the water tank is filled with any water or more specifically with quenching water.  Therefore Applicant is advised to amend the claim to clarify the relevant part of the instant claim.

Claims 2-10 depend from claim 1 and incorporate the limitations therein. Therefore, claims 2-10 are rejected for the reasons set forth above in regards to claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsushi Matsumoto et.al. [US 2017/0247782 Al] and further in view of Bergsma [US 5961752A].

Regarding claims 1, Matsumoto discloses a method of producing an Al-Mg-Si-based aluminum alloy forged product [0022] comprising: a molten metal forming step [0118] of obtaining a molten metal of a 6,000 series aluminum alloy [0023], a casting step [0118] a homogenization heat treatment step [0121], a forging step [0123], a solution heat treatment step [0128], a quenching step [0129] and an aging treatment step [0141] which consisting the same steps as recited method in the instant claim 1. The temperature and time and other parameters of each step in the method of producing Al-Mg-Si-based aluminum alloy as disclosed by Matsumoto and those recited in the instant claims 1 are listed in the following table. 

Method
From instant Claim 1
From Matsumoto [Citation]
Casting
Casting from molten metal
Casting from molten metal [0118]
Homogenization heat treatment temperature and time
370°C to 560°C for
4 hours to 10 hours
450°C to 580°C for
2 hours or longer [0121]
Forging temperature
450°C to 560°C
450°C to 550°C [0123]
Solution heat treatment temperature and time
530°C to 560°C for
0.3 hours to 3 hours

530°C to 570°C for
1 hours to 8 hours [0128]

Quenching in water within

5 seconds to 60 seconds
16 seconds (calculated from cooling rate) [0129]
Aging treatment temperature and time
of 180°C to 220°C for 0.5 hours to 1.5 hours.

of 100°C to 250°C for 0.33 hours to 8 hours.




Regarding the quenching step as recited in the claim 1 wherein the forged product brought into contact with quenching water within 5 seconds to 60 seconds after the solution heat treatment step for more than 5 minutes and not more than 40 minutes, Matsumoto  teaches a quenching step where the Al forged product is subjected to quenching by bringing an entire surface of the forged product in to contact with quenching water ( by water cooling into a water tank immersion) [0129] within 16 seconds after the solution treatment ( Quenching is done at an average cooling rate of 25° C./s or more in a temperature range of from 500° C down to 100° C. The calculated time from the cooling rate results in 16 seconds) [0129].  
All of the steps in the method of producing Al alloy disclosed by Matsumoto  are identical with the instant claim and all the temperature and time for each step as disclosed in the above table is overlapping and/or within the claimed ranges of the present invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition selected from the range of Matsumoto’s teaching, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I], in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
However, Matsumoto does not teach the quenching time (the length of the quenching step) and does not teach the temperature rising rate in the solution heat treatment step.  
On the other hand Bergsma discloses a method of producing an Al-Mg-Si-based aluminum [Col 1, Line 15] alloy forged product, comprising: a molten metal forming step of obtaining a molten metal of a 6,000 series aluminum alloy ( 6XXX series alloy) [Col 1, Line 21], a casting step, a homogenization heat treatment step, a forging step, a solution heat treatment step, a quenching step and an aging treatment step [Col 3, Line 28-32] which consisting the same steps as recited method in the instant claim 1. The temperature, time and other parameters of each step in the method of producing Al-Mg-Si-based aluminum alloy as disclosed by Bergsma and  those recited in the instant claims 1 are listed in the following table. 

Method
From instant Claim 1
From Bergsma [Citation]
Casting
Casting from molten metal
Casting from molten metal [0118]
Homogenization heat treatment temperature and time
370°C to 560°C for
4 hours to 10 hours
482°C (900°F) to 593°C (1100°F) for 1 hours to 15 hours [Col 4, line 11-14]
Forging temperature
450°C to 560°C
426°C (800°F)  to 551°C (1025°F) [Col 4, line 24-25]
Solution heat treatment temperature and time
530°C to 560°C for
0.3 hours to 3 hours

537°C (1000°F) to 576°C (1070°F) for 0.5 hours to 12 hours [Col 4, line 35-37]

Quenching in water within

5 seconds to 60 seconds
28 seconds (calculated from cooling rate) [Col 4, line 42-44]
Aging treatment temperature and time
of 180°C to 220°C for 0.5 hours to 1.5 hours.

of 148°C (300°F) to 204°C (400°F) for 8 hours to 24 hours [Col 4, line 55-59]



Regarding about “a temperature rising rate of  step 5.0 °C/min or more from 20°C to 500°C” as recited in the claim 1, line 17, wherein the forged product subjected to a solution heat treatment step, Bergsma teaches in certain instances, it would have been desirable to control the temperature rising rate of solution heat treatment step ( heat-up rate to solution heat treating temperatures) [Col 4, line 36-38] and disclosed an example, named Example 9. In this example, Bergsma teaches the forged product (extruded) is subjected to a solution heat treatment step by heating to a temperature of 565°C (1055° F) in about 1.5 hours which leads to calculated average temperature rising rate of 6°C/min (taking into account that an ambient temperature is between 15°C - 25°C as a known parameter in the ordinary skill of the art) [Col 4, line 36-38].   
Regarding about the quenching step as recited in the claim 1, wherein the forged product brought into contact with quenching water within 5 seconds to 60 seconds after the solution heat treatment step for more than 5 minutes and not more than 40 minutes, Bergsma teaches after solution heat treating, the worked article may be rapidly quenched, (e.g., cold water quench), to prevent or minimize uncontrolled precipitation of the strengthening phases [Col 4, line 38-41] and disclosed a quenching step where the Al forged product is subjected to quenching within 28 seconds after the solution treatment ( Quenching is done at an average cooling rate of 10° C./s or more in a temperature range of from 482° C (900°F) down to 200° C (400°F). The calculated time from the cooling rate results in 28 seconds) [Col 4, line 42-44].  Bergsma further teaches that it is important to minimize the period of time between quenching and the start of aging in order to maximize the properties. Thus, Bergsma suggested a quenching step less than 30 minutes (about 0.5 hours) [Col 4, line 49-51] which is within the range as recited in the claim 1.
All of the steps in the method of producing Al alloy disclosed by Bergsma  are substantially identical with the instant claim and all the temperature and time for each step as disclosed in the above table is overlapping and/or within the claimed ranges of the present invention except for the time of aging. 
Bergsma’s work is analogous to Matsumoto as it is in the same field of the art of 6000 series  Al forged alloy and the method of producing. Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention,  to have selected value of ranges of Bergsma and his teaching to modify Matsumoto’s teaching to have an aluminum alloy of high strength and smaller recrystallized grains, because the ranges disclosed by the prior art are overlapping or within the range has been held to be a prima facie case of obviousness, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990) [See MPEP § 2144.05.I].

Regarding claims 2, Matsumoto discloses an Al-Mg-Si-based aluminum alloy forged product [0022]. Matsumoto’s alloy composition as disclosed and those recited in the instant claims 2 are listed in the following table. 

Element
From instant Claim 2
(mass%)
From Matsumoto
(mass%)
Within range
(mass%)
Cu
0.15-1.0
0.05-1.0 [0024]
Overlapping
Mg
0.6-1.15
0.60-1.2 [0023]
Overlapping
Si
0.95-1.25
0.70-1.5 [0023]
Overlapping
Mn
0.4-0.6
0.05-1.0 [0023]
Overlapping
Fe
0.2-0.3
0.01-0.5 [0023]
Overlapping
Cr
0.11- 0.25
0.01-0.5 [0023]
Overlapping
Ti
0.012-0.35
0.01-0.1 [0024]
Overlapping
B
0.0001-0.03
≤ 0.05 (500 ppm) [0052]
Within the range
Zn
≤ 0.25
0.005-0.25 [0024]
Overlapping
Zr
≤ 0.05
0.01-0.2 [0023]
Overlapping
Al
Balance + inevitable impurities
Balance + inevitable impurities [0023]
Balance+ inevitable impurities


All of the alloy composition disclosed by Matsumoto are overlapping or within the claimed ranges of the present invention.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition selected from the range of Matsumoto’s teaching, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I], in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Regarding claims 3, Matsumoto discloses a method of producing an Al-Mg-Si-based aluminum alloy forged product [0022] as recited in claim 2 wherein amount of Zn is 0 mass% in example 1-3, 5-9, 11. 13-14 as shown in the following table as marked in red box [Table 1]. 
In addition, the Matsumoto teaches Zn precipitates and forms Zn-Mg precipitates finely in a high density upon artificial aging and allows the forged aluminum alloy to have better strength and toughness but if Zn present in an excessively high content, it may cause the forged aluminum alloy to have remarkably lower corrosion resistance. On the basis of these, the content of Zn, when to be contained, may be controlled [0047]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have amount of Zn selected from Matsumoto’s teaching to have a reduced amount or 0 mass% of Zn to have better strength and smaller recrystallization grains, because the ranges disclosed by the prior art overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I],

    PNG
    media_image1.png
    357
    462
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]

Regarding claims 4, Matsumoto discloses a method of producing an Al-Mg-Si-based aluminum alloy forged product [0022] as recited in claim 2 wherein amount of Zr is 0 mass% in example 1, 4-7, 9-11, 13-14 as shown in the table as marked in blue box [Table 1].
In addition, the Matsumoto teaches zirconium (Zr) along with Fe, Mn, Cr combine with Si to form intermetallic compounds as dispersed particles (dispersoids) and impede grain boundary migration after recrystallization, thereby restrain recrystallization and eliminate or minimize coarsening of grains. This advantageously contributes to refinement of grains [0041]. But if Zr present in an excessively high content, tend to form coarse intermetallic compounds in grains and grain boundaries (large recrystallized grains) and to cause the forged aluminum alloy to have lower toughness [0042]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have amount of Zr selected from Matsumoto’s teaching to have a reduced amount or 0 mass%  of Zr  to have better strength and smaller recrystallization grains, because the ranges disclosed by the prior art overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I],

Regarding claims 5, Matsumoto discloses a method of producing an Al-Mg-Si-based aluminum alloy forged product [0022] as recited in claim 3 wherein amount of Zr is 0 mass% in example 1, 6, 9, and 11 as shown in the table as marked in green box [Table 1].
It has been already discussed the effect of lowering the content of Zn and Zr in Al-Mg-Si as explained in the discussion regarding claim 3 and 4 respectively. Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have an reduced amount or 0 mass%  of Zn and Zr selected from Matsumoto’s teaching to have better intergranular corrosion resistance, because the ranges disclosed by the prior art overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]

Regarding claims 6-10, Matsumoto discloses a method of producing an Al-Mg-Si-based aluminum alloy forged product [0022] wherein the forged product is an automobile suspension member (The resulting forged aluminum alloy is suitable for use typically as or in an automobile suspension part) [0116].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have an method selected from Matsumoto’s teaching to have an Al-Mg-Si-based aluminum alloy forged product with high strength and better intergranular corrosion resistance. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736